Citation Nr: 0202453	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  00-25 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel







INTRODUCTION

The veteran had active service with the United States Armed 
Forces of the Far East (USAFFE) during World War II.  He died 
in December 1983.  The appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2000 by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manila.  The decision denied service connection for the cause 
of the veteran's death.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  During his lifetime, the veteran did not establish 
service connection for any disabilities.

3.  The veteran died on December [redacted], 1983, at the age of 61 
years, due to cardio-pulmonary arrest resulting from status 
asthmaticus.  

4.  A cardiovascular disorder and asthma were not present 
during service or manifested within one year after service.

5.  The veteran was not interned or detained as a prisoner of 
war for 30 days or more. 


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 3.311, 
3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991). 

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the appellant with the 
applicable regulations in the SOC and SSOC.  The basic 
elements for establishing service connection for the cause of 
death have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  A 
statement was obtained from one treating physician, and it 
was found that another physician had died and his records 
were not available.  The appellant has declined a hearing.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the veteran's death.  She 
asserts that he was treated for the disorders which resulted 
in his death within a year after separation from service.  
She also asserts that the veteran was a prisoner of war, and 
that the cause of his death may be presumed to have been due 
to his status as a prisoner of war.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.312 (2001).  Service 
connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001).  If a chronic 
disorder such as cardiovascular disease is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 &  Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Special presumptions are applicable for certain diseases 
specific as to former prisoners of war.  Under 38 U.S.C.A. 
§ 1112 and 38 C.F.R. § 3.309(c), if a veteran is: (1) a 
former prisoner of war, and (2) as such was interned or 
detained for not less than 30 days, certain chronic diseases, 
such as avitaminosis, beriberi (including beriberi heart 
disease), chronic dysentery, helminthiasis, malnutrition 
(including optic atrophy associated with malnutrition), 
pellagra, irritable bowel syndrome, peptic ulcer disease or 
peripheral neuropathy (except where directly related to 
infectious causes), shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service.

During his lifetime, the veteran did not establish service 
connection for any disabilities.  His death certificate shows 
that the veteran died on December [redacted], 1983, at the age of 61 
years, due to cardio-pulmonary arrest resulting from status 
asthmaticus.  The death certificate contains no indication 
that the causes of death were related to service.  

The United States Army has certified that the veteran had 
service with the USAFFE during World Ward II.  He had pre-war 
service from November 20, 1941 to December 7, 1941; was in 
beleaguered status from December 8, 1941 to April 8, 1942; 
was in no casualty status from April 9, 1942 to August 1, 
1945; and had regular Philippine Army service from August 2, 
1945, to June 30, 1946.  The Army noted that there was 
alleged POW status from April 9, to April 11, 1942, but that 
this was not supported.  Therefore, with respect to whether 
the veteran had POW status, it was concluded that he had 
"none."  

A personnel record from the Army of the Philippines dated in 
September 1945 shows that physical examination revealed that 
the veteran's lungs and cardiovascular system were normal.  
He was described as being fit.

An affidavit for Philippine Army personnel dated in July 1946 
shows that the veteran reported that he had been held as a 
prisoner of war from April 9 to April 11, 1942, at which time 
he escaped.  Regarding wounds and illnesses incurred since 
December 8, 1941, the veteran listed a fever, influenza, and 
malaria.  It was noted that he had no permanent disabilities.  
There was no mention of asthma or a cardiovascular disorder.  
Thus, the records from during the veteran's period of service 
do not provide any support for the claim for service 
connection for the cause of his death.  On the contrary, the 
records weigh against the claim.

There is also no evidence that any of the disorders listed on 
the death certificate were manifested within one year after 
separation from service.  A letter dated in March 2000 from 
Dr. Virginia B. Reyes Estrada shows that the veteran was a 
patient off and on from 1947 to 1967 due to debilitating 
disease including 
(1) malaria, (2) ulcer, (3) cardiopulmonary arrest, (4) PTB, 
(5) bronchial asthma, and (6) beri-beri heart disease.  
However, the doctor did not say specifically which diseases 
were treated during 1947.  He also stated that the records of 
treatment could not be provided because they had already been 
destroyed.  Thus, the statement does not provide any 
significant support for the claim.

The Board notes that the appellant has alleged that the 
veteran came within the prisoner of war presumptions.  
Significantly, however, the claimed prisoner of war service 
was not verified by the service department.  Moreover, the 
veteran himself only reported having spent a few days as a 
prisoner of war.  The veteran was not interned or detained as 
a prisoner of war 30 days or more as is required by the 
regulations pertaining to the prisoner of war presumptions.  

In summary, the evidence shows that the diseases which 
resulted in the veteran's death were not present during 
service or manifested within one year after service.  
Moreover, the preponderance of the medical evidence shows 
that there was no relationship between the disorders and 
service.  Accordingly, the Board concludes that a service-
connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

